DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support features” in claims 8 & 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant states that the spray directing member is configured to be “engaged a location spaced apart from the nozzle and fluid duct”. However, it was already stated earlier that the spray directing member forms the fluid duct and nozzle. Thus, it becomes unclear as to how a spray directing member can be spaced apart from that which it makes up. For examination purposes the limitation will be interpreted to mean that the spray directing member has a portion which is configured to be engaged a location spaced apart from the nozzle and fluid duct, as seen in Figs.11A1-11A4.
As to claim 16, applicant states that “in relation to an original position… motor vehicle” it is unclear if applicant is stating the frame actively moves the license plate downward from an “original position” or if the mere presence of the frame causes the license plate to be lower than if it were normally placed on a vehicle. Furthermore, the claim appears to indicate that an “original position” is one where the plate is mounted directly onto the vehicle. However, because applicant states that there is a frame positioned between the plate and the vehicle it is unclear as to how the license plate can be directly mounted. For examination purposes the claim will be interpreted as the frame positions the plate lower than if the plate were directly connected to the vehicle.
The remaining claims are rejected for being dependent upon a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 & 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN107244308A) in view of Hester (US20190270433A1), Rathey (US20100224707A1), and evidentiary reference Mandy (US3126566A).
As to claim 1, Hu discloses an automobile decoration assembly (abstract) comprising: a frame (see Fig.2); a nozzle secured to the frame (see Fig.2 refs 10) and configured to receive fluid [0032]; a fluid container is secured to the frame (see Fig.3 ref 15), having container walls (see Fig.3 walls of ref 15 which house fluid); a pump secured to the frame (Fig.3 ref 17) which is configured to pressurize fluid to transfer the fluid from the container to the nozzle [0026 & 0032]; and a controller (i.e. control panel) that connects electrically to the pump [0031] and operates the pump based on a signal (i.e. supplying power to the pump [0032]). As the device of Hu provides a cleaning nozzle that sprays water, it is reasonably expected that it is capable of cleaning a camera lens. Although it appears the frame is mounted to an exterior of the vehicle (Fig.1), it is not explicitly disclosed. However, the placement of frame on an exterior of a vehicle is known in the art, as evidenced by Hester. Similarly, Hu does not disclose the specifics of the nozzle (i.e. any housing, directing members, etc.), but such nozzle configurations are known in the art, as evidenced by Rathey.
Hester discloses an art related vehicle license plate device provided with cleaning nozzles (see Figs.11-13), wherein the license plate frame (see Fig.11 ref 1050A), which houses a camera cleaning system (Fig.11 ref 1000A) and is configured outside an exterior of a vehicle (best seen in Fig.11). This configuration allows for an easy and simple aftermarket installation with a visually inconspicuous unitary housing [0020]. Hester also discloses the such a configuration provides an advantage of providing a nozzle near a back-up camera [0058].
Rathey discloses an art related nozzle arrangement (see Fig.1), usable in a motor vehicle for cleaning operations [0022]. The nozzle assembly (see Fig.1) comprises a housing (Fig.1 ref 1) in which an arcuate spray directing member is placed (Fig.1 ref 12). The directing member has a first body passage (Fig.3 refs 20/21) that defines a fluid duct [0029] and a second body passage that defines a nozzle (Figs.1 & 3 ref 18, see also [0026-0029]). The directing member also has a portion (Fig.1 ref 14) that is capable of being engaged by a tool in order to rotate the directing member within the nozzle housing to adjust an aim of the nozzle [0024-0025].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Hu to incorporate the frame outside a vehicle exterior in order to provide an inconspicuous unitary housing for an aftermarket assembly (Hester [0020]) and provide a nozzle for cleaning of a backup camera on said frame (Hester [0058]). Furthermore, a skilled artisan would have found it obvious to provide the frame with an adjustable nozzle, as disclosed by Rathey, in order to allow for adjustment of a nozzle spray in accordance with a location of the backup camera. It well known that different vehicles have different shapes and dimensions, and by providing an adjustable nozzle the backup camera of various makes and models of vehicles would be capable of being cleaned by the device. None of the above mentioned references teach or suggest an aperture in the chamber to allow the chamber to be at atmospheric pressure and remain unpressurized during operation. However, it is well understood that the chamber should have a vent of some sort in order to prevent a vacuum from forming when the pump is operating and thereby allow the pump to actually pump fluid (see evidentiary reference Mandy Col.4 lines 67-73). Thus, it would have been obvious to include such an aperture to atmosphere in order to allow the pumping of fluid.
As to claim 2, Modified Hu teaches the system of claim 1, wherein the recessed portion (see Rathey Fig.1 ref 14) reads on an aiming bore, as a shaft of a screwdriver is capable of engaging and rotating the directing member to adjust spray direction via the recessed portion on the directing member.
As to claim 5, Modified Hu teaches the system of claim 1, wherein Hu states that the connection to a vehicle battery is provided for allowing the control panel to control the pump (i.e. transfer power to pump). However, Hester discloses that a valid alternative is to utilize a battery [0054 & 0058-0059] within the frame [0058]. It is in the purview of one of ordinary skill in the art to utilize one known alternative for supplying power for electronics in place of another. Thus, a skilled artisan would have found it obvious to use a battery attached to the frame in place of a vehicle battery, as they are known alternatives to each other.
As to claim 6, Modified Hu teaches the system of claim 1, wherein Hester discloses transmitters and receivers can be utilized (Hester [0051, 0053, 0055, 0057, & 0059]) in order to controllably actuate a cleaning of a rear backup camera. The receiver is connected to a controller (Hester [0051]) and receives a signal from the selectively actuatable transmitter (Hester [0055, 0057, & 0059]), which then allows a controller to transmit a signal to dispense fluid based on the receipt of a signal from the receiver [0053]. Thus, a skilled artisan would have found it obvious to provide such transmitter and receiver control to the cleaning device of Modified Hu in order to allow for wireless cleaning of the backup camera (Hester [0055 & 0057]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN107244308A), Hester (US20190270433A1), Rathey (US20100224707A1), and evidentiary reference Mandy (US3126566A) as applied to claim 2 above, and further in view of evidentiary references Beames (GB2121318A) and Kober (EP1184240A2).
As to claim 3, Modified Hu teaches the system of claim 2, but does not teach the directing member as a spherical body. However, utilizing spherical bodies for adjustable nozzles is known in the art. Rathey discloses ball and socket nozzle bodies and housing combinations provide greater rotatability [0010], see also evidentiary references Beames (Fig.1 showcasing a ball and socket have a spherical directing member, ref 1, in a nozzle housing, ref 2) and Kober (see [0008] stating increased adjustability of the nozzle if a ball joint, i.e. spherical joint, is used).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN107244308A), Hester (US20190270433A1), Rathey (US20100224707A1), and evidentiary references Mandy (US3126566A), Beames (GB2121318A), and Kober (EP1184240A2) as applied to claim 3 above, and further in view of evidentiary reference Egner-Walter (US6360969B1).
As to claim 4, modified Hu teaches the system of claim 3, but does not teach the location of the pin bore being substantially opposite of the nozzle. However, one of ordinary skill in the art would reasonably expect that the location of pin bore in the claimed configuration would provide unexpected results. That is, so long as the nozzle aim is adjustable via rotation of the redirecting member (i.e. the nozzle body), it performs the intended purpose. In this case, the directing member is capable of changing an aim of the nozzle via rotation. Thus, a skilled artisan would find the arrangement of the pin bore in such a claimed configuration to be a mere rearrangement of parts (see MPEP 2144.04). Accordingly, a person having ordinary skill in the art would find the resulting configuration of the directing member to be a design choice regarding the orientation of the directing member, nozzle, fluid duct, and nozzle housing in conjunction with each other. See also evidentiary reference Egner-Walter (Figs.1-6) which showcase the pin bore (ref 18) could be in a different location and rotation of the directing member (refs 2 & 3) and changing the aim of the nozzle is still performed.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN107244308A), Hester (US20190270433A1), Rathey (US20100224707A1), and evidentiary reference Mandy (US3126566A) as applied to claim 1 above, and further in view of Kracker (US20150375717A1).
As to claim 7, Modified Hu teaches the system of claim 1, but does not disclose a sensor which allows for a control signal to activate a pump based on predefined conditions. However, such a feature would have been obvious in light of the teachings of Kracker.
Kracker discloses an art related vehicle mounted washing implement a sensor which is connected to the controller [0034], the sensor relays information to the controller such that upon predefined conditions being sensed that controller actuates spraying [0034]. Such a configuration allows for automatic washing of the vehicle based on certain conditions [0020] in a manner that improves cleaning ability [0018].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the controller of Modified Hu to include a sensor and programming allowing for control based on the sensor signal in order to allows for automatic washing of the vehicle based on certain conditions (Kracker [0020]) in a manner that improves cleaning ability (Kracker [0018]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN107244308A), Hester (US20190270433A1), Rathey (US20100224707A1), and evidentiary reference Mandy (US3126566A) as applied to claim 1 above, and further in view of Jaehnel (CH682898A5) and evidentiary reference Reyes (US20190122460A1).
As to claim 8, Modified Hu teaches the system of claim 1, wherein Hester discloses the frame includes a back surface (see Hester Fig.11 ref 1050A which mounts to the vehicle [0058]) and support features (see Hester Figs.11 & 13 through holes which refs 1023 fit into). The frame seats the license plate offset from the back surface (Hester [0020 & 0058]), thereby creating a storage volume between the plate and back surface, when the plate is secured to the frame. Further, the frame is made unitary such that all components are provided within the frame (Hester [0058]). Modified Hu does not teach the support features extending away from the back surface such that the bottom of the plate is farther away than a top to create a trapezoidal cross section of the volume. However, angled license plates are known in the art, as evidenced by Jaehnel.
Jaehnel discloses an art related license plate holder which provides a license plate at an angle, such that a trapezoidal volume is formed between the plate and a frame which holds the plate (see Fig.2). The frame further comprises support portions that extend from a rear of the frame to mount the plate onto (see Fig.1 refs 4 & 5). The configuration of mounting a plate in such a manner allows for accommodation of different sized license plates [0008-0009], without the need of bending or lying outside the confines of the frame.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the frame of Modified Hu to incorporate the mounting structures for an angled plate, as disclosed by Jaehnel, in order to accommodate plates of different sizes (Jaehnel [0008-0009]). Furthermore, angled plates with a trapezoidal volume are known in the art as an alternative to parallel placed plates (see evidentiary reference Reyes [0059]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN107244308A) in view of Hester (US20190270433A1), Rathey (US20100224707A1), and Bamberger (EP1541420A1).
As to claim 9, Hu discloses an automobile decoration assembly (abstract) comprising: a frame (see Fig.2) with a seating surface for placement of a plate [0025] defined by a first area having a top and bottom end opposing each other (see Fig.2 ref 8) such that indicia of a license plate is displayed between the top and bottom ends; a nozzle secured to the frame (see Fig.2 refs 10). Although it appears the frame is mounted to an exterior of the vehicle (Fig.1), it is not explicitly disclosed. However, the placement of frame on an exterior of a vehicle is known in the art, as evidenced by Hester. Similarly, Hu does not disclose the specifics of the nozzle (i.e. any housing, directing members, etc.), but such nozzle configurations are known in the art, as evidenced by Rathey.
Hester discloses an art related vehicle license plate device provided with cleaning nozzles (see Figs.11-13), wherein the license plate frame (see Fig.11 ref 1050A), which houses a camera cleaning system (Fig.11 ref 1000A) and is configured outside an exterior of a vehicle (best seen in Fig.11). The cleaning system includes a nozzle the sprays upwardly toward a lens (see Fig.11). This configuration allows for an easy and simple aftermarket installation with a visually inconspicuous unitary housing [0020]. Hester also discloses the such a configuration provides an advantage of providing a nozzle near a back-up camera [0058].
Rathey discloses an art related nozzle arrangement (see Fig.1), usable in a motor vehicle for cleaning operations [0022]. The nozzle assembly (see Fig.1) comprises a housing (Fig.1 ref 1) in which an arcuate spray directing member is placed (Fig.1 ref 12). The directing member has a first body passage (Fig.3 refs 20/21) that defines a fluid duct [0029] and a second body passage that defines a nozzle (Figs.1 & 3 ref 18, see also [0026-0029]). The directing member also has a portion (Fig.1 ref 14) that is capable of being engaged by a tool in order to rotate the directing member within the nozzle housing to adjust an aim of the nozzle [0024-0025].
The phrase “a nozzle mounted proximate to a bottom end of the first area” is generally very broad, as the proximate does not indicate a level of proximity with respect to any standard (i.e. length, distance, or other relative elements). In this case, the nozzle (Fig.11 ref 1020A) is “proximate” the bottom end of the first area and sprays fluid upwardly to clean a lens. However, assuming arguendo that the nozzle is not “proximate” to a bottom end, such a configuration is known in the art, as evidenced by Bamberger.
Bamberger discloses a device for attaching a license plate to a vehicle (abstract), wherein a nozzle (Fig.2 ref 23) is provided near a bottom portion of the license plate frame (see Fig.2 ref 24) in order to clean a license plate [0017]. Bamberger and Hester are analogous in the art of license plate for vehicles with cleaning capabilities.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Hu to incorporate the frame outside a vehicle exterior in order to provide an inconspicuous unitary housing for an aftermarket assembly (Hester [0020]) and provide a nozzle for cleaning of a backup camera on said frame (Hester [0058]). Furthermore, a skilled artisan would have found it obvious to provide the frame with an adjustable nozzle, as disclosed by Rathey, in order to allow for adjustment of a nozzle spray in accordance with a location of the backup camera. It well known that different vehicles have different shapes and dimensions, and by providing an adjustable nozzle the backup camera of various makes and models of vehicles would be capable of being cleaned by the device. As it is known that a license plate also needs cleaning, a skilled artisan would find it obvious to incorporate the nozzle below the license plate and provide the nozzle as an adjustable nozzle in order to provide a single nozzle which is capable of cleaning both a camera lens (Hester Fig.11) and a license plate (see Hu Figs.1-2 & Bamberger Fig.2, also [0017]), by rotation of a nozzle insert within a nozzle housing (Rathey Fig.1 refs 1, 12, & 14).

Claim(s) 10-12, 14, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN107244308A), Hester (US20190270433A1), Rathey (US20100224707A1), and Bamberger (EP1541420A1) as applied to claim 9 above, and further in view of evidentiary reference Mandy (US3126566A).
As to claim 10, Modified Hu teaches the system of claim 9, wherein a fluid container is secured to the frame (see Fig.3 ref 15), having container walls (see Fig.3 walls of ref 15 which house fluid); a pump secured to the frame (Fig.3 ref 17) which is configured to pressurize fluid to transfer the fluid from the container to the nozzle [0026 & 0032]; and a controller (i.e. control panel) that connects electrically to the pump [0031] and operates the pump based on a signal (i.e. supplying power to the pump [0032]). None of the above mentioned references teach or suggest an aperture in the chamber to allow the chamber to be at atmospheric pressure and remain unpressurized during operation. However, it is well understood that the chamber should have a vent of some sort in order to prevent a vacuum from forming when the pump is operating and thereby allow the pump to actually pump fluid (see evidentiary reference Mandy Col.4 lines 67-73). Thus, it would have been obvious to include such an aperture to atmosphere in order to allow the pumping of fluid.
As to claim 11, modified Hu teaches the system of claim 10, wherein Hu states that the connection to a vehicle battery is provided for allowing the control panel to control the pump (i.e. transfer power to pump). However, Hester discloses that a valid alternative is to utilize a battery [0054 & 0058-0059] within the frame [0058]. It is in the purview of one of ordinary skill in the art to utilize one known alternative for supplying power for electronics in place of another. Thus, a skilled artisan would have found it obvious to use a battery attached to the frame in place of a vehicle battery, as they are known alternatives to each other.
As to claim 12, modified Hu teaches the system of claim 10, wherein Hester discloses transmitters and receivers can be utilized (Hester [0051, 0053, 0055, 0057, & 0059]) in order to controllably actuate a cleaning of a rear backup camera. The receiver is connected to a controller (Hester [0051]) and receives a signal from the selectively actuatable transmitter (Hester [0055, 0057, & 0059]), which then allows a controller to transmit a signal to dispense fluid based on the receipt of a signal from the receiver [0053]. Thus, a skilled artisan would have found it obvious to provide such transmitter and receiver control to the cleaning device of modified Hu in order to allow for wireless cleaning of the backup camera (Hester [0055 & 0057]).
As to claim 14, modified Hu teaches the system of claim 10, wherein the frame seats the license plate offset from the back surface (Hester [0020 & 0058] see also Figs.11 & 13 refs 1023 and their corresponding through holes for mounting), thereby creating a storage volume between the plate and back surface, when the plate is secured to the frame. Further, the frame is made unitary such that all components are provided within the frame (Hester [0058]).
As to claim 16, modified Hu teaches the system of claim 14, wherein the frame is configured to position the license plate vertically downward (see Hester Fig.11 & Hu Fig.1). Since a backup camera is located above the license plate, the frame must be located at least a small portion below a previous normal position of the license plate when mounted directly to a vehicle in order to accommodate the backup camera. Alternatively, a skilled artisan would not find the position of the frame to present unexpected results for the cleaning or back up camera operation. So long as the frame is mounted at a location such that each device is operable (one of ordinary skill in the art would not position the frame to make either device inoperable), the system would perform its intended purpose. Accordingly, a person having ordinary skill in the art would find the positioning of the frame to be a mere rearrangement of parts that could be selected (see MPEP 2144.04).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN107244308A), Hester (US20190270433A1), Rathey (US20100224707A1), Bamberger (EP1541420A1), and evidentiary reference Mandy (US3126566A) as applied to claim 10 above, and further in view of Kracker (US20150375717A1).
As to claim 13, modified Hu teaches the system of claim 10, but does not disclose a sensor which allows for a control signal to activate a pump based on predefined conditions. However, such a feature would have been obvious in light of the teachings of Kracker.
Kracker discloses an art related vehicle mounted washing implement a sensor which is connected to the controller [0034], the sensor relays information to the controller such that upon predefined conditions being sensed that controller actuates spraying [0034]. Such a configuration allows for automatic washing of the vehicle based on certain conditions [0020] in a manner that improves cleaning ability [0018].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the controller of modified Hu to include a sensor and programming allowing for control based on the sensor signal in order to allows for automatic washing of the vehicle based on certain conditions (Kracker [0020]) in a manner that improves cleaning ability (Kracker [0018]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN107244308A), Hester (US20190270433A1), Rathey (US20100224707A1), Bamberger (EP1541420A1), and evidentiary reference Mandy (US3126566A) as applied to claim 14 above, and further in view of Jaehnel (CH682898A5) and evidentiary reference Reyes (US20190122460A1).
As to claim 15, modified Hu teaches the system of claim 14, but does not disclose the frame being configured to offset the license plate in a manner to provide a trapezoidal cross-section, however such a feature is known in the art as evidenced by Jaehnel.
Jaehnel discloses an art related license plate holder which provides a license plate at an angle, such that a trapezoidal volume is formed between the plate and a frame which holds the plate (see Fig.2). The frame further comprises support portions that extend from a rear of the frame to mount the plate onto (see Fig.1 refs 4 & 5). The configuration of mounting a plate in such a manner allows for accommodation of different sized license plates [0008-0009], without the need of bending or lying outside the confines of the frame.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the frame of modified Hu to incorporate the mounting structures for an angled plate, as disclosed by Jaehnel, in order to accommodate plates of different sizes (Jaehnel [0008-0009]). Furthermore, angled plates with a trapezoidal volume are known in the art as an alternative to parallel placed plates (see evidentiary reference Reyes [0059]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN107244308A) in view of Hester (US20190270433A1), Jaehnel (CH682898A5), and evidentiary reference Reyes (US20190122460A1).
As to claim 17, Hu discloses an automobile decoration assembly (abstract) comprising: a frame (see Fig.2) with a seating surface for placement of a plate [0025] defined by a first area having a top and bottom end opposing each other (see Fig.2 ref 8) such that indicia of a license plate is displayed between the top and bottom ends; a nozzle secured to the frame (see Fig.2 refs 10). As the device of Hu provides a cleaning nozzle that sprays water, it is reasonably expected that it is capable of cleaning a camera lens. Although it appears the frame is mounted to an exterior of the vehicle (Fig.1), it is not explicitly disclosed. However, the placement of frame on an exterior of a vehicle is known in the art, as evidenced by Hester. Similarly, Hu does not disclose the frame being configured to offset the license plate in a manner to provide a trapezoidal cross-section, however such a feature is known in the art as evidenced by Jaehnel.
Hester discloses an art related vehicle license plate device provided with cleaning nozzles (see Figs.11-13), having license plate frame (see Fig.11 ref 1050A) which houses a camera cleaning system (Fig.11 ref 1000A) and is configured outside an exterior of a vehicle (best seen in Fig.11). The frame provides a unitary housing which offsets a license plate from a back surface of the frame [0020 & 0058]. This configuration allows for an easy and simple aftermarket installation with a visually inconspicuous unitary housing [0020]. Hester also discloses the such a configuration provides an advantage of providing a nozzle near a back-up camera [0058].
Jaehnel discloses an art related license plate holder which provides a license plate at an angle, such that a trapezoidal volume is formed between the plate and a frame which holds the plate (see Fig.2). The frame further comprises support portions that extend from a rear of the frame to mount the plate onto (see Fig.1 refs 4 & 5). The configuration of mounting a plate in such a manner allows for accommodation of different sized license plates [0008-0009], without the need of bending or lying outside the confines of the frame.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Hu to incorporate the frame outside a vehicle exterior in order to provide an inconspicuous unitary housing for an aftermarket assembly [0020] and provide a nozzle for cleaning of a backup camera on said frame [0058]. A skilled artisan would have further found it obvious to modify the frame of Modified Hu to incorporate the mounting structures for an angled plate, as disclosed by Jaehnel, in order to accommodate plates of different sizes (Jaehnel [0008-0009]). Furthermore, angled plates with a trapezoidal volume are known in the art as an alternative to parallel placed plates (see evidentiary reference Reyes [0059]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN107244308A), Hester (US20190270433A1), Jaehnel (CH682898A5), and evidentiary reference Reyes (US20190122460A1) as applied to claim 17 above, and further in view of Rathey (US20100224707A1).
As to claim 18, Modified Hu teaches the system of claim 17, but Modified Hu does not disclose the specifics of the nozzle (i.e. any housing, directing members, etc.). However, such nozzle configurations are known in the art, as evidenced by Rathey.
Rathey discloses an art related nozzle arrangement (see Fig.1), usable in a motor vehicle for cleaning operations [0022]. The nozzle assembly (see Fig.1) comprises a housing (Fig.1 ref 1) in which an arcuate spray directing member is placed (Fig.1 ref 12). The directing member has a first body passage (Fig.3 refs 20/21) that defines a fluid duct [0029] and a second body passage that defines a nozzle (Figs.1 & 3 ref 18, see also [0026-0029]). The directing member also has a portion (Fig.1 ref 14) that is capable of being engaged by a tool in order to rotate the directing member within the nozzle housing to adjust an aim of the nozzle [0024-0025].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the frame of Modified Hu with an adjustable nozzle, as disclosed by Rathey, in order to allow for adjustment of a nozzle spray in accordance with a location of the backup camera. It well known that different vehicles have different shapes and dimensions, and by providing an adjustable nozzle the backup camera of various makes and models of vehicles would be capable of being cleaned by the device.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN107244308A), Hester (US20190270433A1), Jaehnel (CH682898A5), evidentiary reference Reyes (US20190122460A1), and Rathey (US20100224707A1) as applied to claim 18 above, and further in view of Mandy (US3126566A).
As to claim 19, modified Hu teaches the system of claim 18, wherein a fluid container is secured to the frame (see Fig.3 ref 15), having container walls (see Fig.3 walls of ref 15 which house fluid); a pump is secured to the frame (Fig.3 ref 17) which is configured to pressurize fluid to transfer the fluid from the container to the nozzle [0026 & 0032]; and a controller (i.e. control panel) that connects electrically to the pump [0031] and operates the pump based on a signal (i.e. supplying power to the pump [0032]). None of the above mentioned references teach or suggest an aperture in the chamber to allow the chamber to be at atmospheric pressure and remain unpressurized during operation. However, it is well understood that the chamber should have a vent of some sort in order to prevent a vacuum from forming when the pump is operating and thereby allow the pump to actually pump fluid (see evidentiary reference Mandy Col.4 lines 67-73). Thus, it would have been obvious to include such an aperture to atmosphere in order to allow the pumping of fluid.
As to claim 20, modified Hu teaches the system of claim 19, wherein Hester discloses transmitters and receivers can be utilized (Hester [0051, 0053, 0055, 0057, & 0059]) in order to controllably actuate a cleaning of a rear backup camera. The receiver is connected to a controller (Hester [0051]) and receives a signal from the selectively actuatable transmitter (Hester [0055, 0057, & 0059]), which then allows a controller to transmit a signal to dispense fluid based on the receipt of a signal from the receiver [0053]. Thus, a skilled artisan would have found it obvious to provide such transmitter and receiver control to the cleaning device of Modified Hu in order to allow for wireless cleaning of the backup camera (Hester [0055 & 0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711